Citation Nr: 0704275	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  02-01 877A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1954 to August 1956.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision of the Winston-Salem, North Carolina 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
October 2002, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  In 
January 2003, the Board initiated development of the evidence 
under authorizing regulation then in effect.  In September 
2003, September 2004, and July 2006 the case was remanded for 
such development.


FINDING OF FACT

Competent (medical) evidence reasonably establishes that the 
veteran's bilateral hearing loss was, at least in part, 
caused by noise exposure in service. 


CONCLUSION OF LAW

Service connection for bilateral hearing loss disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The veteran's claim for service connection was initially 
denied in a July 1999 rating decision as not well-grounded.  
On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA eliminated the concept of a well-grounded 
claim.  The law also provided that under certain 
circumstances claims that were denied as not well-grounded 
and became final during the period from July 14, 1999, to 
November 9, 2000, were to be re-adjudicated as if the denial 
had not been made.  In May 2001, the RO advised the veteran 
of the VCAA.  In a June 2001 rating decision, the RO re-
adjudicated and denied the claim on de novo review.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the determination below constitutes a full grant of the 
claim, there is no reason to belabor the impact of the VCAA 
on this matter, since any error in notice content or timing 
is harmless.  

B.	Factual Background

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the veteran's 
service medical records (SMRs) may have been destroyed in a 
1973 fire at that facility.  

The veteran's DD 214 reflects that his military occupational 
specialty was medical aidman and that he was a member of the 
Medical Company of the 21st Infantry Regiment.

August 1984 Goldsboro ENT Associates (Goldsboro) treatment 
records indicate the veteran complained of having difficulty 
with his hearing for several years, especially in his right 
ear.  He reported being exposed to loud noises of gunfire 
when he was stationed in Korea and said that he did not have 
a family history of hearing loss.  The treating 
otolaryngologist stated that audiogram results revealed a 
mild sensorineural hearing loss in the right ear and a slight 
sensorineural hearing loss in the left ear.  It was noted the 
greatest loss was at 4000 Hertz.  

An August 2000 Goldsboro report provides an impression that 
the veteran had significant sensorineural hearing loss and 
that "it was more likely noise exposure induced most likely 
from the military."  This impression was based on the 
veteran not having a family history of sensorineural hearing 
loss other than his adopted daughter and having had "a very 
significant noise exposure in the military".  It was noted 
that he had worn amplification since 1984.  

On April 2001 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
70
75
90
105
LEFT
N/A
70
80
85
105

Average puretone thresholds were 84 in the right ear and 85 
in the left ear.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 78 
percent in the left ear.  The audiologist reviewed the claims 
file and stated that the degree and configuration of the 
hearing loss were not consistent with noise induced hearing 
loss.  She noted that the veteran had received both radiation 
and chemotherapy treatments for colon cancer, that these 
treatments had known ototoxic properties, and that the 
veteran complained of an increase in hearing loss in mid-
1990, following these treatments.  She concluded that his 
hearing loss was most likely attributable to those 
treatments.  

At the October 2002 hearing, the veteran testified that he 
was engaged in "cleanup" in Korea and that there were still 
some North Koreans in the field and "still some killing 
going on."  He said he served at the edge of a combat zone, 
moving wounded troops to a helicopter and was exposed to 
gunfire noises while carrying out his duties.  He did not 
wear hearing protection.  His post-service employment 
included building and maintaining power lines and working in 
management.  He said he started to notice hearing loss in 
1961, but he first remembered seeking treatment in 1984.  

On February 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
85
85
95
LEFT
75
80
75
85
100

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 76 percent in the left ear.  
The veteran reported that his post-service employment also 
included working as a fireman for two years and selling 
insurance for thirty years.  He denied having any electrical 
accidents when he was employed by a power company and denied 
engaging in noisy hobbies, such as hunting.  He indicated 
that he first noticed his hearing loss in the 1960s when he 
was teaching in a classroom setting.  A diagnosis of severe 
to profound bilateral sensorineural hearing loss was 
provided.  The examiner, a nurse practitioner, noted that the 
veteran's claims file was not available for her review.  She 
opined that "it would be conjecture to make a nexus between 
current hearing loss and military service" based solely on 
history provided by the veteran.  

A June 2005 addendum to the VA examination report indicates 
that the nurse practitioner reviewed the veteran's claims 
file.  She noted that the record contained no evidence of 
hearing loss prior to 1984, twenty-eight years after the 
veteran's discharge from service, and concluded that maybe 
hearing was not a significant problem prior to 1984.  She 
stated it was "speculative to connect the hearing loss noted 
in 1984 to military service noise exposure in 1955-56."  

On August 2006 VA record review (pursuant to the Board's 
remand), the nurse practitioner who completed the February 
2005 VA examination, stated that the hearing loss 
configuration depicted in the 1984 audiogram was at least as 
likely as not caused by noise exposure, especially at the 
4000 Hertz level.  However, the lower frequency hearing loss 
was not likely to be caused by noise exposure.  She concluded 
that since the 1984 audiogram was about thirty years after 
the veteran's discharge from service, it would be conjecture 
to connect the veteran's hearing loss with military service.  
It was noted that the more pronounced bilateral sensorineural 
hearing loss found in 1993 was likely related to chemotherapy 
and radiation treatments.  She found it curious that if the 
veteran's military service caused his hearing loss that his 
activities of daily living and employment were not impaired 
enough to seek medical care prior to 1984.  

A VA audiologist provided the following opinion:

While noise exposure may be the etiology for the 
[high frequency] component of [the veteran's] 
hearing loss, there is insufficient evidence to 
establish a nexus between noise exposure on 
[active duty].  During the intervening 30 years 
between [service] and the 1984 testing, a variety 
of noise exposure may well have occurred to 
produce this pattern. . . . [H]e demonstrates 
significant changes in his hearing even since 1984 
- some 30 years after military noise exposure 
ceased - which suggests an etiology other than 
noise is responsible for his hearing loss.

An opinion from a VA otolaryngologist notes that he reviewed 
the veteran's claims file, along with the notes provided by 
the nurse practitioner and audiologist.  He noted that the 
1984 audiogram showed a dip at 4000 Hertz that was indicative 
of noise induced hearing loss and provided the following 
opinion:

I conclude that some of this veteran's hearing 
loss may be related to the noise exposure in the 
military.  I agree with the opinion of [the 
audiologist] that the degree of his current low 
frequency hearing loss is not likely related to 
the military noise exposure alone.  It will be 
impossible to accurately determine how much of 
his hearing loss is related to military noise 
exposure [versus] other causes.  I would guess 
that his military noise exposure contributes less 
than 25-35% to his current hearing loss.  
However, this is a guess, and one could argue 
that this % may be more or less. 

C.	Legal Criteria and Analysis

As the veteran's service records were apparently destroyed by 
a fire at the facility storing such records, VA has a 
heightened duty to assist him in developing his claims.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty 
includes a search for alternate medical records, as well as a 
heightened obligation on the Board's part to explain its 
findings and conclusions, and carefully consider the benefit-
of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. App. 215 
(2005).  

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  In order to 
establish service connection for a claimed disability, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is not in dispute that the veteran now has bilateral 
hearing loss disability (by VA standards).  He alleges that 
he was exposed to military gunfire noise while stationed as a 
medical aidman in Korea.  While he was stationed there after 
the official ceasefire of operations occurred in 1953, he has 
testified that he was engaged in "cleanup" in Korea and 
that there were still some North Koreans in the field and 
still some related operations occurring that exposed him to 
gunfire noises when he was helping to move wounded soldiers.  
His DD 214 establishes that his occupational specialty was as 
a medical aidman and that he served with the 21st Infantry 
Regiment.  While combat has not been established, the veteran 
is competent to provide testimony regarding events that are 
alleged to have occurred during his service and there is 
nothing in the record that suggests his accounts of being 
exposed to significant gunfire noise are not credible.  
Gutierrez v. Principi, 19 Vet. App. 1, 9-10 (2004).  Hence, 
reasonable doubt must be resolved in favor of the veteran and 
noise exposure is conceded.

In light of the foregoing, to establish service connection 
for the hearing loss disability there must be competent 
evidence of a nexus between the current hearing loss 
disability and the noise exposure in service.  The record 
contains several conflicting opinions as to the existence of 
such a nexus.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board must 
determine how much weight is to be attached to each medical 
opinion of record.  See Guerrieri v.  Brown, 4 Vet. App. 467 
(1993).  Although the April 2001, June 2005 addendum, and 
August 2006 VA opinions (by an audiologist and nurse 
practitioner) conclude that it would be conjecture to relate 
the veteran's current high frequency hearing loss to his 
noise exposure in service and not some other post-service 
noise exposure, the Board finds the August 2006 nexus opinion 
by the VA otolaryngologist to be more persuasive.  
Presumably, by education/specialty, the otolaryngologist has 
more expertise in determining the etiology of a hearing loss 
disability than would an audiologist or nurse practitioner.  
Notably also, he reviewed the contrary opinions of the 
audiologist and nurse practitioner, but still reached the 
conclusion that some of the veteran's noise exposure related 
hearing loss was due to noise exposure during his military 
service.  As the otolaryngologist opined that a component of 
the veteran's hearing loss "may be related" to noise trauma 
in service, the Board concludes that service connection for 
bilateral hearing loss disability is warranted. 


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


